                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MELISSA EBERT,

                         Plaintiff,
                                                           CIVIL ACTION
            v.                                             NO. 12-01253


 C.R. BARD, INC., et al.,

                         Defendants.


                                          ORDER

      AND NOW, this 28th day of January 2020, upon consideration of Defendants

C.R. Bard, Inc. and Bard Peripheral Vascular Inc.’s uncontested Motion to Seal

Documents (ECF No. 140), it is hereby ORDERED that the Motion is GRANTED in

part and the expert reports shall be filed with the following pages redacted:

      1. Pages 12–15 of the Expert Report of Robert Ritchie (ECF No. 133-18, Ex. R;

          ECF No. 135-2, Ex. 3);

      2. Pages 17–26 of the Expert Report of Robert McMeeking (ECF No. 133-19, Ex.

          S; ECF No. 135-2, Ex. 2); and

      3. Pages 13–14, 16–18, and 26–27 of the Expert Report of William Hyman (ECF

          No. 133-20, Ex. T);

      4. The redacted versions of the expert reports shall be the only versions

          available to the public; and

      5. The Court reserves the right to modify this Order upon reasonable notice to

          the parties.
BY THE COURT:



/s/ Gerald J. Pappert
GERALD J. PAPPERT, J.
